PER CURIAM.
The appellant was defendant in the trial court and it appeals a final judgment upon a jury verdict. Two points are presented:
(1) Whether the evidence was insufficient to sustain a finding of apparent authority of defendant’s alleged agent.
(2) Whether the court improperly charged the jury when it returned the first time with a blank verdict.
On the first point we think that the evidence is sufficient upon the question of agency in that the jury could have found that the agent was clothed with apparent authority to modify the contract because of his position as the sole contact between plaintiff and defendant. See Tampa Sand & Material Co. v. Davis, Fla.App.1960, 125 So.2d 126.
The second point does not present reversible error because defendant did not properly object to the instruction of which *724he now complains. Nelson v. Cravero Constructors, Inc., Fla.App.1960, 117 So.2d 764; Marsh v. Sarasota County, Fla.App.1957, 97 So.2d 312.
A question as to the propriety of the amount of the verdict was orally argued, but inasmuch as this assignment is not argued in the brief, it must be deemed abandoned. Rule 3.7 (i), Florida Appellate Rules, 31 F.S.A.; Simon v. Simon, Fla. App.1960, 123 So.2d 41.
Affirmed.